Citation Nr: 1224735	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for limitation of extension of the left knee, formerly evaluated as tendonitis of the left knee, currently rated as 10 percent disabling for limitation of flexion for the full pendency of the claim on appeal (excepting a temporary total rating based on convalescence after knee surgery, for the period from September 7, 2007 to October 31, 2007); with a separate additional 10 percent rating assigned for subluxation (collateral laxity) of the left knee from September 28, 2010, forward.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran provided testimony at a June 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter was the subject of a Board remand dated in September 2010.  

By a July 2011 rating action, issued in August 2011, the Appeals Management Center (AMC) assigned a separate 10 percent rating for subluxation (collateral laxity) of left knee, effective September 28, 2010-the date of the VA examination which first factually noted that the Veteran had subluxation of the left knee.  In this decision, the AMC also recharacterized the Veteran's left knee disability as "limitation of extension formerly evaluated as tendonitis, left knee."  The Board has recharacterized the issue to correctly reflect this procedural history.  See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  

As the separate evaluation of 10 percent for the service-connected subluxation (collateral laxity) of left knee did not constitute a full grant of the benefit sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's left knee disability is manifested by flexion limited to more than 45 degrees, and extension limited to 10 degrees, with consideration for pain, fatigue, weakness, lack of endurance, and/or instability; additionally, there is an approximate balance of positive and negative evidence as to whether the Veteran experiences moderate recurrent subluxation of the left knee.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, and no more, for service-connected subluxation (collateral laxity) of the left knee, effective from September 28, 2010, are met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran's service-connected left knee disability is manifested by extension limited to 10 degrees, with consideration for pain, fatigue, weakness, lack of endurance, and/or instability.  Additionally, the Veteran experiences moderate recurrent subluxation of the left knee.  Accordingly, an increased rating of 20 percent effective from the date of the VA examination which first factually noted subluxation of the left knee, September 28, 2010, will be granted.  

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In April 2007, July 2007, March 2008, August 2008, December 2008 and September 2010 VCAA notice letters the RO/AMC informed the Veteran as to the information and evidence required to substantiate his claim.  The RO/AMC further notified the Veteran of the information and evidence that he had to submit, and the information and evidence VA would obtain or assist him in obtaining, as well as the criteria for the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2007 notice letter was issued prior to initial adjudication of the claim in September 2007.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, the claims file contains VA and private treatment records, and reports of VA examinations.  The Veteran has been afforded a hearing, the transcript of which has been associated with the claims file, and he has provided various lay statements in support of his claim.  He has been afforded VA examinations of the left knee in connection with his current claim for an increased rating in April 2007 and September 2010.  The September 2010 VA examination is adequate for purposes of adjudication of the Veteran's claim as it contains all required examination findings for application of the rating criteria and clear and sufficient reasoning for the diagnoses rendered and findings and opinions with respect to the nature and severity of the Veteran's left knee disability.  

The AMC has substantially complied with the Board's September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The AMC has obtained outstanding private and VA treatment records, and has scheduled the Veteran for a VA examination for the purposes of determining the current severity of the service-connected left knee disability, including any additional manifestations of the disability.  

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the appellant has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Increased Rating Left Knee

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2011).  

VA and private treatment records, and the reports of VA examinations performed in April 2007 and September 2010, show that the Veteran's service-connected left knee disability is manifested primarily by complaints of clicking noise, intermittent buckling, intermittent giving way, and intermittent moderately severe pain.  Objectively, he has pain elicited by motion of the knee, flexion more than 90 degrees causing pain in the knee, occasional tenderness on palpation, occasional popping behind the patella during extension, and mild swelling.  There has been no evidence of ecchymosis, erythema, heat over the anterior medial knee inferior to mid horizontal patellae, pain with valgus or varus strain, distal nerve intact, mild apprehension sign, negative patella grind, negative Lachman, and negative anterior/posterior drawer.  He has been diagnosed with left pes anserine bursitis versus possible meniscal lesion, with mild to moderate over pronation, and with horizontal tear midbody and posterior horn medial meniscus with 3 mm of menisci extrusion and associated joint effusion.  

At the April 2007 VA joints examination the claims file was not reviewed.  The examiner observed that the Veteran was employed part-time as a finance manager.  The Veteran reported that his left knee disability causes pain with weight bearing, for which he has been treated with physical therapy, no surgeries or injections, and hot packs.  The examiner noted the effects on usual daily activities as moderate impact on chores, shopping, exercise and recreation; severe impact on sports; and no impact on traveling, feeding, bathing, dressing, toileting, or grooming, with no significant effects on occupation.  The examiner indicated that the Veteran experienced decreased endurance for prolonged high impact activities, and increased pain with climbing stairs and walking on uneven ground.  The frequency of flare-ups was chronic.  

On physical examination of the left knee, the examiner observed abnormal findings including collaterals without laxity, McMurray's with apprehension, and pain noted during range of motion testing at extremes of range.  Range of motion testing included flexion from 0 to 130 degrees and extension from 130 to 0 degrees.  Diagnostic testing revealed no significant abnormality and normal views of the left knee.  The Veteran was diagnosed with chondromalacia left knee with functional loss for prolonged impact activities.  

The AMC continued a 10 percent disability evaluation for the Veteran's service-connected left knee tendonitis in a September 2007 rating decision, apparently based on a finding of evidence of painful motion.  

During his June 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he experienced symptoms of pain, inability to descend stairs, inability to play sports, locking episodes, and buckling of the knee backwards.  He indicated that he was laid off from working in budget and finance for a non-profit, and denied that his work status was related to any medical reasons.  He reported that he was diagnosed with tendonitis in 2003, with a torn meniscus in 2007, and with possible arthritis, and felt that he was misdiagnosed with tendonitis rather than with a torn medial meniscus.  

At the September 2010 VA joints examination the claims file was reviewed.  The examiner noted that the Veteran was currently employed full-time as a grants and contract administrator.  The Veteran complained of intermittent buckling and instability twice per month, clicking noise weekly, intermittent giving way, and intermittent moderately severe pain.  He denied experiencing locking, swelling, effusions, or flare-ups.  On physical examination of the left knee, the examiner observed the Veteran wore a brace on the knee for prolonged walking and descending stairs.  The examiner noted the effects on usual daily activities as mild impact on shopping and travelling; moderate impact on chores and recreation; severe impact on exercise (prevented participation in sports; and no impact on feeding, bathing, dressing, toileting, and grooming.  Effects on occupation included increased pain and decreased endurance to lifting file boxes at work, but the Veteran was able to complete the necessary work tasks.  

Range of motion of the right knee was from 10 to 130 degrees flexion and 130 to 10 degrees extension, with no quadriceps atrophy or Drawers present, but with tenderness, small effusion, collaterals laxity, crepitus present, McMurray's with apprehension and pain, and with moderate subluxation or instability of the knee.  The examiner observed objective evidence of pain following 3 repetitions of extension, but no additional limitations following 3 repetitions of range of motion.  

Diagnostic testing revealed an impression of no acute osseous abnormality, indeterminate ossific density projected over posterior knee joint may be on the basis of accessory ossicle or joint body.  The examiner noted an August 2008 VA primary care clinic note showed findings of left knee pain, status-post arthroscopy for meniscal tear.  A July 2007 MRI study revealed normal lateral meniscus, and horizontal tear of the posterior horn of the medial meniscus and midbody extending from the upper surface within the central aspect of the posterior horn, with mild lateral subluxation of the patella, and with a few tiny perimeniscal cysts at the posteromedial aspect of the medial meniscus.  The Veteran was diagnosed with chronic left knee strain with degenerative medial meniscus tear, status-post arthroscopic meniscectomy and debridement, with residual scars.  

The September 2010 report of examination is sufficiently detailed, informed as to its underlying facts, and thoroughly reasoned.  It is therefore afforded a high probative value and greater probative value than the April 2007 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  

The Veteran's service-connected disability of the left knee is currently rated pursuant to Diagnostic Code 5261, based on limitation of extension, as 10 percent disabling for the full pendency of the increased rating claim on appeal, from October 1, 2004 to the present; and an additional 10 percent rating was assigned for the period from September 28, 2010, under Diagnostic Code 5257, for subluxation (collateral laxity) of the left knee associated with the left knee disability.  

The Board finds that assignment of an increased rating for limitation of flexion of the left knee is not warranted for any period during the pendency of the Veteran's increased rating claim.  At no time during the pendency of the Veteran's claim has limitation of motion of the knee been shown to meet or approximate limitation to 45 degrees, as would be required for a compensable rating for limitation of flexion, even taking into account flare-ups, pain on motion, or fatigability.  Rather, the most limitation shown is to 130 degrees with pain at the endpoint of motion and without decrease in function shown upon repetitive motion.  Limitation of flexion to 60 degrees or more warrants no more than a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the Veteran has not asserted that his left leg flexion is limited in any capacity.  Limitation of extension has not been of greater severity than to 10 degrees, and no less, even taking into consideration factors such as pain on motion and repetitive motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

X-rays have shown no evidence of arthritis, so that a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or 5010, is not for consideration.  Further, the clinical  and lay record fails to show diagnoses of ankylosis of the knee, semilunar cartilage dislocation or removal, tibia and fibula impairment, or genu recurvatum, so that a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, is not for consideration.  

In light of the September 2010 VA examination report the Board finds that the appropriate Diagnostic Codes for rating of the Veteran's service-connected left knee disability is 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5261, the Diagnostic Codes for lateral instability or subluxation and for limitation of extension of the leg.  Under Diagnostic Code 5257, slight disability is rated as 10 percent disabling, moderate disability is rated as 20 percent disabling, and severe disability is 30 percent disabling.  Under Diagnostic Code 5261, extension limited to 5 degrees is rated as noncompensable, to 10 degrees is rated as 10 percent, to 15 degrees is rated as 20 percent, and to 20 degrees is rated as 30 percent.  

The best evidence of the underlying pathology is the reported findings of the September 2010 VA examiner, which showed both subluxation and limitation of extension.  The September 2010 VA examiner was precise and comprehensive in providing his opinion that this was the appropriate diagnosis for the Veteran's currently service-connected left knee disability.  Furthermore, the examiner had access to the entire claims file prior to rendering an opinion.  

Affording all benefit of the doubt in the Veteran's favor, the Board therefore finds that a rating of 20 percent is warranted for moderate service-connected subluxation (collateral laxity) of left knee as rated under Diagnostic Code 5257.  

The Court has expressly held that the Board must consider the appropriateness of staged ratings when adjudicating a claim for increased benefits where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (distinguishing between an award of disability compensation by staged ratings and a reduction in a stabilized disability rating; regulation providing that a stabilized disability rating may not be reduced without a recent, full, and complete medical examination indicating improvement is not applicable to retroactively assigned staged disability ratings).  

As there is no evidence of an increase in disability during the one year prior to the Veteran's March 19, 2007 claim for an increased rating, the proper effective date for the increased rating of 20 percent is September 28, 2010.  See 38 C.F.R. § 3.400(o)(2).  The September 2010 VA examiner's report that the subluxation (collateral laxity) of the left knee found upon examination does not represent a long-standing pathology that warrants compensation for the full pendency of the Veteran's increased rating claim is probative.  

The AMC construed the September 2010 VA examination report as supporting a new grant of service connection for subluxation (collateral laxity) of the left knee effective from the date of examination.  The Board considers the subluxation of the left knee to be part and parcel of the Veteran's original service-connected left knee disability, with the September 2010 examination results and reasoning being more thorough, well-reasoned, and persuasive than the findings on the prior VA examination regarding the nature and extent of the Veteran's service-connected disability.  As a result, the Board has determined that consideration of the signs and symptoms of subluxation of the left knee are within its jurisdiction as part and parcel of the appealed increased rating claim.  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected left knee disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

There is no evidence in the claims file of frequent periods of hospitalization for left knee disability.  In his hearing testimony the Veteran reported that he ceased employment working in budget and finance for a non-profit as a result of being laid off rather than his left knee disability.  On VA examination in September 2010, he reported that he currently had full-time employment as a grants and contract administrator.  There is nothing to show that the Veteran's service-connected left knee disability resulted in marked interference with his employment.  Further, the Veteran's signs and symptoms of service-connected left knee disability, consisting predominantly of left knee instability, are fully accounted for in the 20 percent schedular rating for recurrent subluxation and moderate disability due to instability of the left knee.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required).  

Finally, as the Veteran has testified that he is currently employed full-time, and as he has reported that his previous periods of unemployment and part-time employment are unrelated to any physical disability, this case accordingly does not raise a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  



ORDER

Entitlement to an increased rating of 20 percent, and no more, for service-connected subluxation (collateral laxity) of left knee, is granted effective from September 28, 2010.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


